UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-4990


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

ERVIN RODDELL HUGHES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (2:02-cr-00012-BO-1)


Argued:   September 23, 2010                 Decided:   October 6, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: James Edward Todd, Jr., OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Raleigh, North Carolina, for Appellant.   Kristine L.
Fritz, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.   ON BRIEF: Thomas P. McNamara, Federal
Public Defender, G. Alan DuBois, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North
Carolina, for Appellant.    George E. B. Holding, United States
Attorney, Anne M. Hayes, Jennifer P. May-Parker, Assistant
United States Attorneys, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Ervin Roddell Hughes appeals the twenty-four month sentence

imposed on him for violation of his term of supervised release.

Hughes argues that this sentence is plainly unreasonable.                                  We

affirm.

       In 2003, Hughes pled guilty to possession of a firearm by a

felon, and received a sentence of 92 months imprisonment to be

followed by 36 months of supervised release.                           On June 30, 2009,

Hughes    completed         his    term       of       imprisonment.         Two-and-a-half

months    later,       on    September         17,       2009,   a     probation      officer

petitioned       the      court      for      revocation         of    Hughes’     term    of

supervised release.               The probation officer explained that in

violation    of     the      terms     of     release      Hughes     had:      (1)    tested

positive for marijuana on three occasions; (2) failed to report

for    random     drug      testing      on    two       occasions;      (3)    engaged    in

criminal conduct, including reckless driving, resisting a public

officer, and hit and run leaving the scene of property damage;

and (4) failed to work regularly at a lawful occupation.                                  The

probation       officer       completed        a        worksheet     that     weighed    the

violations      according         to    the        Sentencing        Commission’s      Policy

Statements; this produced an advisory imprisonment range of 8-14

months.

       At the revocation hearing, Hughes admitted violations (1),

(2),   and   (4),      and    did      not    contest       violation     (3).        Hughes’

                                                   3
attorney    suggested            that    the    police     officer     involved       in    that

violation “summariz[e] the evidence” as to it.                            According to the

uncontroverted statement of the officer, after he activated his

blue   lights       and     initiated      a     traffic    stop     of     Hughes’    car       at

3:00 a.m. on August 29, 2009, Hughes accelerated away from and

attempted      to     elude      the    officer,       proceeding      to    swerve       into    a

ditch.      Hughes then jumped out of the car and ran into the

woods.     The police set up a perimeter and sent out a search team

and the officer found Hughes hiding in a creek bed.

       Hughes told the court that he panicked because he had been

robbed earlier that night and feared being found in violation of

his conditions of supervised release.                       After considering Hughes’

explanation,          the     district         court     concluded     that      Hughes      had

violated his term of supervised release.                         The court then asked

defense    counsel          if   there    was    “anything      [he]      wanted     to    say.”

Defense counsel responded that Hughes had secured some part-time

work, had paid off part of a ticket, and knew that he needed

treatment for his drug problem.                      Neither Hughes nor his counsel

requested      a    sentence        within       the    guidelines        range,     sought      a

sentence       that      departed        from    the     guidelines       range,      or    even

mentioned the guidelines or the § 3553 factors.

       After       the      Government         counsel     reminded       the    court      that

Hughes’    original          offense      also       involved   fleeing         an   abandoned

vehicle, the district court sentenced Hughes to the statutory

                                                 4
maximum -- twenty-four months imprisonment.                       The court explained

that Hughes’ violation involved a “highly dangerous situation”

and created a “bad scene.”                The record reflects no objection to

that sentence or even comment on it from Hughes or his counsel.

       “[R]evocation        sentences      should    be     reviewed         to    determine

whether they are ‘plainly unreasonable’ with regard to those

§ 3553(a)    factors       applicable      to   supervised         release        revocation

sentences.”        United States v. Crudup, 461 F.3d 433, 437 (4th

Cir. 2006).

       Moreover,       although     neither        Hughes        nor    the       Government

addressed the issue in their briefs, the record mandates that in

determining       whether    the    challenged       sentence          in   this     case    is

“plainly    unreasonable,”          we     apply     the    rigorous          plain    error

standard of review.            See United States v. Lynn, 592 F.3d 572,

577-80    (4th    Cir.   2010).          Preservation       of    an    objection       to    a

sentence    sufficient       to    evade     plain    error       review          requires    a

defendant to make an argument drawn from the § 3553 factors that

“sufficiently alerts the district court of its responsibility to

render an individualized explanation” of the sentence.                                Id. at

578.     Neither Hughes nor his counsel made such an argument here.

The    district    court     expressly      gave    Hughes       and    his       counsel    an

opportunity       to   speak      prior    to   imposition         of       the    sentence.

Indeed, after discerning the facts of Hughes’ violation, the

court specifically asked defense counsel if there was “anything

                                            5
you want to say.”     In response, defense counsel did not request

a guidelines (or lower) sentence or even mention the guidelines

or § 3553.    Thus, Hughes did not preserve his present argument

that the sentence imposed is plainly unreasonable.

     Given   the   rigorous   plain       error   standard   of   review,   see

United States v. Olano, 507 U.S. 725, 732 (1993) (setting forth

plain error standard), we must affirm.               Hughes has failed to

demonstrate that the district court plainly erred by imposing a

plainly unreasonable revocation sentence.

                                                                     AFFIRMED




                                      6